UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4878



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SALLIE SHULTZ, a/k/a Sallie Schultz,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-03-188)


Submitted:   February 3, 2006          Decided:     February 23, 2006


Before WILKINSON, LUTTIG, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Miles Morgan, Charleston, West Virginia, for Appellant.
Charles T. Miller, Acting United States Attorney, Joshua C. Hanks,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Sallie     Shultz     appeals    the    forty-six-month    sentence

imposed by the district court after she pled guilty to aiding and

abetting retaliation against an informant, in violation of 18

U.S.C. §§ 1513(b), 2 (2000). Shultz asserts that this court should

reconsider the decision in United States v. Cross, 371 F.3d 176

(4th Cir. 2004), and that, in light of United States v. Booker, 543

U.S. 220, 125 S. Ct. 738 (2005), her sentence is unreasonable.              We

affirm.

          Shultz     contends    that     the    district   court   erred   by

determining her base offense level under U.S. Sentencing Guidelines

Manual § 2X3.1(a) (2004), because the court held her accountable

for relevant conduct relating to the underlying offense about which

she did not know or could not have reasonably known.           In Cross, 371

F.3d at 182, we rejected this contention. Although Shultz urges us

to reconsider our holding in Cross, “a panel of this court cannot

overrule, explicitly or implicitly, the precedent set by a prior

panel of this court.    Only the Supreme Court or this court sitting

en banc can do that.”    Scotts Co. v. United Indus. Corp., 315 F.3d

264, 271-72 n.2 (4th Cir. 2002) (internal quotation marks and

citation omitted).

          Shultz also asserts on appeal that, in light of Booker,

her sentence is unreasonable.       Although the Sentencing Guidelines

are no longer mandatory, Booker makes clear that a sentencing court


                                    - 2 -
“must consult [the] Guidelines and take them into account when

sentencing.”     543 U.S. at __, 125 S. Ct. at 767 (Breyer, J.,

opinion of the Court).       The court should consider this sentencing

range   along   with   the   other   factors   described   in   18   U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2005), and then impose a sentence.

United States v. Clark, __ F.3d __, __, 2006 WL 60273, at *1 (4th

Cir. Jan. 12, 2006) (citing United States v. Hughes, 401 F.3d 540,

546 (4th Cir. 2005)). The sentence must be “within the statutorily

prescribed range and . . . reasonable.”        Hughes, 401 F.3d at 546-47

(citations omitted).

           In sentencing Shultz, the district court considered the

properly calculated advisory Sentencing Guideline range and the

factors in § 3553(a).        Because the court sentenced Shultz within

the advisory Guideline range and within the ten-year statutory

maximum, see 18 U.S.C. § 1513(b), we conclude that the sentence is

reasonable. Accordingly, we affirm Shultz’s sentence. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                     AFFIRMED




                                     - 3 -